    Case 2:19-cr-00084-MWF Document 10 Filed 02/26/19 Page 1 of 1 Page ID #:33
                                                                                                                               FILED         COl1RT
                                                                                                                                    DISTRICT
                                                                                                                               V.g.


                                                :i         i   :.                    i     !~:        r'.
                                                                                                                             ~26 2019
                                                     United States District Court
                                                     Central District of California
                                                                                                                                           ~~pEP~




           Michelle A. Carey                                                                                 Douglas B. Bys
Chief Probation &Pretrial Services Officer                                                   Deputy Chief Probation &Pretrial Services Officer




PACTS No.                    5999413                 Passport Receipt
                                                                                                               U•~_
 Defendant's Name:                               MEHDIZADEH,Peyman Vincent                                    PASSPORT CARD

 Name on passport, if different:                 ZADEH,PEJMAN VINCENT
 Country of Origin:                              Iran
 Date passport issued:                           Dec 21, 2Q18
 Expiration date of passport:                    Dec 20, 2028
 Ordered by court in the Central District of California or
 Docket Number:                                  0973               7...~, l ~ ~(~ 0v ~~


     1/         —
                                                                                                            2 lX61 ~ ~
 Surrenderec~~ v ~ ~^~"'~' ~''~~~^'~ ~~~                                                                Date
                    ~~
      1   ~     n (~
                                                                                                             ~- y~ -!9
  Received By                                                                                           Date



  Returned To                                                                                           Date



  Returned By                                                                                           Date


  Purpose Returned
  Address (if mailed)



                    Headquarters                                 Riverside Branch                           Santa Ana Branch

            Edward R. Roybal Federal Building            George E. Brown, Jr. Federal Building          Ronald Reagan Federal Building
                   a nd U.S. Courthouse                          and U.S. Courthouse                         and U.S. Courthouse
            255 East Temple Street, Suite 1410              3470 Twelfth Street, Suite 161            411 West Fourth Street, Suite 4070
               Los Angeles, CA 90012-3332                     Riverside, CA 92501-3801                    Santa Ana, CA 92701-4596
            Z13-894-4726 /FAX 213-894-0231                951-328-4490 /FAX 951-328-4489              714-338-4550 /FAX 714338-4570
